DETAILED ACTION

	Applicant's election of group I comprising claims 43-54 without traverse on 09/04/2020 to the restriction requirement mailed on 08/07/2020 is acknowledged. Claims 55 and 56 have been cancelled. Claim 57-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. 
Claim 43 is amended is amended.  Claims 43-54 are present for examination.  

Priority
Acknowledgment is made for this application which is a continuation of Application 15/492,128, now USPAT 10544407 which in turn is a continuation of 14/685,696 filed on 04/14/2015 now USPAT 9.914915 which in turn is a continuation of 14/112,963 filed on 11/19/2013 now patent US 9,034,322 which is a 371 national stage Application of PCT/US2012/34456 filed on 04/20/2012 and claims priority from US provisional application filed on 04/21/2011. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: a. Actual reduction to practice;  b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as
 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and f. Predictability in the art.  	
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.
Claims 43-54 are directed to a genus of chimeric polypeptide sequences comprising the catalytic domain of the isolated lysine polypeptide comprising SEQ ID NO: 3 or a variant having 80% sequence identity to SEQ ID NO: 3 where said polypeptide is effective in killing Staphylococcus and Streptococcus bacteria, said catalytic domain operably linked or covalently attached to a heterologous protein or polypeptide, wherein the chimeric protein is biologically active to kill Staphylococcus and Streptococcus bacteria.

However the specification only discloses the reduction into practice of the chimeric polypeptide sequence of SEQ ID NO: 3 comprising a catalytic domain (SEQ ID NO: 4) and a binding domain (SEQ ID NO: 5) where said protein is biologically active to kill Staphylococcus and Streptococcus bacteria.
The specification does not reduce into practice how to make and use the genus of polypeptides with up to 20% sequence divergence from the isolated lysin polypeptide of SEQ ID NO: 3 that retain bactericidal activity towards any gram positive bacteria.
Claim 45-50 are drawn to any chimeric lytic enzyme comprising the catalytic domain of any lysin fused to the binding domain of SEQ ID NO: 3 or a variant sequence with 80% identity to SEQ ID NO: 3 where the chimeric protein is biologically active to kill Staphylococcus and Streptococcus bacteria where the catalytic domain is operably linked to a binding domain of another lysin which can be from a Staphylococcus and/or a Streptococcus bacteria that can be antibiotic resistant.
Claims 51, 52 and 53 encompass one of a variety of structurally undefined heterologous proteins which can broadly encompass but not limited to, a binding domain from another lysin enzyme. Claim 54 encompasses a pharmaceutical compositions that comprise a genus of chimeric proteins operably linked to structurally undefined polypeptides or polynucleotides, holine proteins etc. 
However the specification does not teach the genus of chimeric constructs recited where the catalytic domain of SEQ ID NO: 3 or a sequence that is 80% identical to SEQ ID NO: 3 is fused to any heterologous protein with any structure where the construct biologically active to kill Staphylococcus and Streptococcus bacteria. The specification states producing PlySs2 or PlySs1 lysin, and truncations or variants thereof, for use in the killing, alleviation, decolonization, prophylaxis or treatment of Streptococcus, Staphylococcus, Enterococcus or Listeria, in addition to Streptococcus pyogenes and antibiotic resistant Staphylococcus aureus. 
However the specification does not provide any structure of a chimeric protein comprising a chimeric catalytic domain and any heterologous protein or any binding domain of a lysin from any source where the chimeric protein is capable killing any Streptococcus and Staphylococcus is provided.
The specification does not teach chimeric polypeptide variants, with up to 20% variation to SEQ ID NO: 3 or with up to 20% divergent to SEQ ID NO: 4 and still retain function (bactericidal or bacteriostatic activity). Furthermore the specification does not teach what the structure of chimeric polypeptides that encode derivative of with up to 20% divergent to SEQ ID NO: 4 would look like or how these chimeric polypeptides differ from functional counterparts of the chimeric polypeptides. Furthermore at the time the instant invention was disclosed there was no art 
The level of skill in the art is such that one of skill would not be able to identify without further testing which of the genus of variant chimeric polypeptides that retain activity. Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed genus of chimeric proteins as claimed in claims 43-54.

	Applicant's argument has been carefully considered. It should be noted that the variants encompass a genus of variants where the individual functional species are not specified. However since Applicant describes the component parts of the chimeric protein and how these can be assembled to make a chimeric protein that is functional the rejection is withdrawn. 
	 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (Synergism between a Novel Chimeric Lysin and Oxacillin Protects against Infection by Methicillin-Resistant Staphylococcus aureus. Antimicrob Agents Chemother. 2010 Apr; .
Claims 43-54 encompasses a chimeric protein comprising the catalytic domain the isolated lysin polypeptide comprising the amino acid sequence of SEQ ID NO:3 or variants thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 where, said catalytic domain (SEQ ID NO: 4) is operably linked to a heterologous protein or polypeptide or covalently attached to an entity which provides additional function or "enhances the use or application of the lysin polypeptide" or where the heterologous protein or polypeptide that is operably linked is a GST sequence, a heterologous signal sequence,  sequences derived from the immunoglobulin protein family, such as an antibody or where the where the catalytic domain or the binding domain is covalently attached to a tag, label, targeting moiety or ligand, cell binding or cell recognizing motif or agent, antibacterial agent, antibody or antibiotic (claim 51-53). Claim 54 recites a pharmaceutical composition comprising the chimeric protein optionally combined with other components such as a carrier, vehicle, polypeptide, chimeric polypeptide, holin protein(s), one or more antibiotics or suitable excipients.
Daniel et al. teach producing a novel chimeric bacteriophage (phage) lysin that is active against staphylococci, including methicillin-resistant S. aureus (MRSA) where the chimeric lysin (called ClyS) a fusion of the N-terminal catalytic domain of the S. aureus Twort phage lysin with the C-terminal cell wall-targeting domain from another S. aureus phage lysin (phiNM3), which displayed Staphylococcus-specific binding. Thus the chimeric protein contains a catalytic domain and a binding domain from two different types of phages in Staphylococci. ClyS was expressed in Escherichia coli, and the purified protein lysed MRSA, vancomycin-intermediate strains of S. aureus (VISA), and methicillin-sensitive (MSSA) strains of S. aureus in vitro. 
Daniel et al. teach a method where a combination of lysin polypeptide variants and antibiotic molecules such as oxacillin effectively and synergistically kill antibiotic resistant gram positive bacteria including Staphylococcus aureus. Furthermore, Daniel et al. teach covalent attachment of other antibiotics such as oxacillin for treating Staphylococcus aureus infection (page 1609, 1603, right column, and pages 1604-1609). 

Daniel et al teach that "…lysins have two distinct functional domains consisting of an N-terminal catalytic domain for peptidoglycan hydrolysis and a C-terminal binding domain for the recognition of surface moieties on the bacterial cell walls. The catalytic domains are relatively conserved among lysins, and the activities can be classified into three basic groups based on peptidoglycan bond specificity: (i) glycosidases that hydrolyze linkages within the amino sugar moieties; (ii) endopeptidases that cleave the peptide moiety; and (iii) amidases that hydrolyze the amide bond connecting the glycan strand and stem peptide. The binding domains, however, are not conserved among lysins…"
Thus based on the teaching of Daniel et al and the availability of various phage lysin polypeptides from Staphylococci, one of ordinary skill would have provided a recombinant chimeric polypeptides comprising the desired binding domain of a lysin. Furthermore based on Daniel's, teaching it would have been obvious to one of ordinary skill in the art to covalently attach an antibiotic as recited in the claims with a reasonable expectation of success in treating Staphylococcus infection.
 The invention essentially encompasses providing a chimeric Staphylococci derived phage polypeptide lysin variant comprising a catalytic domain and a heterologous binding domain suitable to bind specific pathogenic staphylococcus bacteria or covalently linked to antibiotic molecules for enhanced therapeutic use.
Given that a lysin polypeptide with all the properties encompassed by the lysin of SEQ ID NO: 3 (Accession B9WWF8) comprising the catalytic domain of  SEQ ID NO: 4 and  shows 100% identity to the lysine polypeptide of SEQ ID NO: 3 was known at the time of the instant invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the reference teachings of the use of a lysin for killing bacteria according to Daniel et al to arrive at the claimed invention. 
Furthermore at the time of the instant invention lysin polypeptides from other bacteriophages were known and were used to kill gram positive bacteria (see for example 
Therefore it would have been prima facie obvious to provide a chimeric polypeptide construct optionally comprising a covalently attached antibiotic drugs to eliminate or reduce or treat drug resistant gram positive bacteria.  One of ordinary skill in the art at the time of the invention was made would have been motivated to use a chimeric protein comprising a PlySs1 or PlySs2 lysin or functional domains thereof attached to antibiotic drugs for a synergistic effect on antibiotic resistant pathogenic Staphylococcus bacteria.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success because Daniel et al. teach the combination of a lysin and antibiotic was effective for synergistically killing antibiotic resistant gram positive bacteria including Staphylococcus aureus. 
Furthermore at the time of the instant disclosure one of ordinary skill would have been apprised that a chimeric construct comprising the catalytic domain of a lysin polypeptide that is biologically active to kill Staphylococci or Streptococci can be constructed with a reasonable expectation of success. Thus claims 43-54 were prima facie obvious at the time of the instant application. 

Applicants argue: 
"…Applicants underscore that Daniel et al relates to a distinct lysin, the chimeric lysin ClyS, and does not disclose or teach (or even remotely suggest) anything regarding PlySs2 and SEQ ID NO: 3 or active variants thereof, or the biologically active domains of SEQ ID NO: 3 or active variants thereof, particularly the catalytic domain, as provided in the instant invention and claims. The ClyS lysin of Daniel et al is an absolutely distinct lysin polypeptide, comprising an N-terminal catalytic domain of a particular S. aureus phage lysin with a distinct C-terminal 

Applicant's argument has been carefully considered and found persuasive because the variants chimeric proteins encompassed in the instant claims comprises the functional characteristics of the specific lysin polypeptide of PlySs2 of SEQ ID NO: 3 and functional variants within the bounds of a structure that is 80% identical to SEQ ID NO: 3.  

This application is in condition for allowance except for the following formal matters: 
A terminal disclaimer for US 9,034,322, US 9,914,915, US 10,544,407 and for application 16/707,733 are required in view of putting this application in a form for allowance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion: No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/
Primary Examiner, Art Unit 1656 
March 9, 2021